Exhibit 10.4

 

2005 BONUS CRITERIA FOR

MAXXAM VICE CHAIRMAN AND GENERAL COUNSEL

UNDER THE MAXXAM 1994 EXECUTIVE BONUS PLAN

 

The Section 162(m) Compensation Committee (the "Committee") of the Board of
Directors of MAXXAM Inc. (the "Company") has on the 28th day of March 2005,
established the following specific targets, criteria and bonus opportunities for
J. Kent Friedman ("JKF"), Vice Chairman of the Board and General Counsel of the
Company, relating to the 2005 fiscal year (set forth in Part I), under Sections
3 and 4 of the MAXXAM 1994 Executive Bonus Plan (the "Plan"). Part II sets forth
bonus opportunities relating to the 2006 fiscal year. It is anticipated that
additional criteria will be established relating to the 2006 fiscal year at a
later date. All terms not defined herein shall have the meanings assigned to
them in the Plan. As used herein, the term "earn" shall be subject to the
Committee's absolute discretion, under Section 4.1 of the Plan, to reduce the
actual bonus payable hereunder as the result of any of the criteria being
achieved.

 

PART I: BONUS CRITERIA RELATING TO

THE 2005 FISCAL YEAR

 

A.

Improved 2005 Consolidated Financial Results

 

JKF will earn a bonus equal to 1% of his 2005 base salary ($5,000.00) for each
full $1 million in improvement (representing a decrease in net loss or an
increase in net income) in 2005 Consolidated Financial Results as compared to
the 2004 Consolidated Financial Results not to exceed an aggregate of 150% of
base salary ($750,000.00). The 2005 Consolidated Financial Results for this
purpose shall be deemed to be the amount of net income (or loss) shown in the
Company's earnings release with respect to its 2005 results. The 2004
Consolidated Financial Results for this purpose shall be deemed to be the amount
of net income (or loss) shown in the Company's audited financial statements as
of December 31, 2004 as the same are published in the Company's Annual Report on
Form 10-K for 2004.

 

B.

Business Development Projects

 

JKF will earn a bonus for 2005 services, not to exceed an aggregate of 100% of
his 2005 base salary ($500,000.00), based on the following criteria: 25% of base
salary ($125,000.00) for any of the business development projects described
below. It is believed and intended that all of the items described below are
substantially uncertain on the date hereof. Completion of each of the items
described below shall be deemed to constitute a separate business development
project so that 25% of the base salary shall be earned as a bonus for each such
project completed, subject to the overall limitation of 100% of 2005 base salary
for all criteria under this section.



 

 


--------------------------------------------------------------------------------



 

 

 

(1)

The undertaking by the Sam Houston Race Park, Ltd. and/or an affiliate thereof
("SHRP") of a new business opportunity wherein a written commitment is made to
invest $5 million or more (in cash or property) in connection with racing and/or
gaming operations. Satisfaction of this Plan criterion shall be deemed to have
occurred upon the approval or ratification of such undertaking by resolution of
the applicable Board of Directors or similar governing body ("Board") and the
execution by all parties to such undertaking of a binding written agreement in
respect thereto.

 

 

(2)

The approval by the Texas Legislature of significant gaming legislation. The
term "significant gaming legislation" means initial enabling legislation for any
or all of the following: (a) off-track betting on horse and/or dog racing which
may be conducted in at least 20 locations in Texas, (b) poker, card or other
games of skill or chance at any racing facilities owned by the Company or a
subsidiary thereof, (c) video lottery, slot machines or similar gaming devices
at any racing facilities owned by the Company or a subsidiary thereof, or (d)
casino gaming (full or partial scale) at any racing facilities owned by the
Company or a subsidiary thereof.

 

(3)

The receipt, directly or indirectly through a joint venture or similar
arrangement, by the Company or one of its subsidiaries of a license to conduct
gaming as allowed under any significant gaming legislation approved by the Texas
Legislature but which does not apply to any racing facilities owned by the
Company.

 

(4)

The receipt, directly or indirectly through a joint venture or other
arrangement, by the Company or one of its subsidiaries of a license to operate
an additional horse or dog racing track in the State of Texas.

 

C.

Extraordinary Transactions

 

JKF will earn a bonus of 75% of base salary ($375,000.00) for completion in 2005
of an Extraordinary Transaction as such is defined in Section 1.8 of the Plan;
provided that any other items specifically listed under Section B. as a Business
Development Project for this fiscal year shall not also be considered an
Extraordinary Transaction under this item. The maximum bonus that can be earned
under this provision is 225% of base salary ($1,125,000.00). An Extraordinary
Transaction shall be deemed to have occurred upon the approval or ratification
of such transaction(s) by resolution of the applicable Board and the execution
by all parties to such transaction(s) of a binding written agreement in respect
thereto.



 

 


--------------------------------------------------------------------------------



 

 

D.

Improved 2005 Earnings per Share

 

JKF will earn a bonus equal to 1% of base salary ($5,000.00) for each full $0.15
(fifteen cents) improvement (representing a decrease in net loss per share or an
increase in net income per share) in the Company's 2005 Earnings per Share as
compared to the Company's 2004 Earnings per Share, not to exceed an aggregate of
150% of base salary ($750,000.00). The 2005 Earnings per Share for this purpose
shall be deemed to be the earnings (or loss) per common and common equivalent
share of the Company as shown in the Company's earnings release with respect to
its 2005 results. The 2004 Earnings per Share for this purpose shall be deemed
to be the earnings (or loss) per common and common equivalent share of the
Company as shown in the Company's audited financial statements as of December
31, 2004, as the same are published in the Company's Annual Report on Form 10-K
for 2004.

 

 

PART II: BONUS CRITERIA RELATING TO

 

THE 2006 FISCAL YEAR

 

 

A.

In the event that any of the criteria set forth above under Sections B. and C.
of Part I are satisfied subsequent to December 31, 2005 and prior to
establishment of the 2006 bonus criteria, the corresponding bonus shall be
earned by JKF using the salary in effect during 2006.

 

IN WITNESS WHEREOF, the undersigned have affixed their signatures hereto as of
the date shown below.

 

 

 

Dated: March 28, 2005

 

 

 

MAXXAM INC. SECTION 162(m)

COMPENSATION COMMITTEE

 

 

/s/ Robert J. Cruikshank  

Robert J. Cruikshank, Chairman

 

 

/s/ Stanley D. Rosenberg  

Stanley D. Rosenberg

 

 

/s/ Michael J. Rosenthal  

Michael J. Rosenthal

 

 

 

 

 